                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                 *
DORIS WINSTON,
                                                 *
       Plaintiff,
                                                 *
v.                                                          Case No.: PWG-17-2477
                                                 *
STATE OF MARYLAND, et al.,
                                                 *
       Defendant.
                                                 *

*      *       *      *       *       *      *       *      *       *       *      *       *

                          MEMORANDUM OPINION AND ORDER

       The State of Maryland and the District Court for Prince George’s County, Maryland hired

Doris Winston, an African American, as a contractual Drug Court Coordinator on April 16,

2008. Am. Compl. ¶¶ 4, 6. ECF No. 11. On July 2, 2012, “Winston’s position was reclassified

from Drug Court Coordinator to Problem Solving Courts Coordinator,” id. ¶ 10, and on January

22, 2014, she “was notified that her position would be changed from ‘contractual’ to

‘temporary,’” id. ¶ 20. Defendants terminated her employment on March 12, 2014. Id. ¶ 6.

Believing that her reassignment from contractual to temporary and her termination, as well as

one of her supervisors’ treatment of her leading up to her termination, were discriminatory and

retaliatory, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,

Winston filed an EEOC Charge and then this lawsuit against Defendants. Compl., ECF No. 1;

EEOC Charge, ECF No. 15-4.

       Defendants have moved to dismiss or, alternatively for summary judgment, arguing that

Winston’s EEOC Charge was not timely with regard to most of the alleged conduct and she can
 


neither state a claim for discrimination, retaliation, or hostile work environment nor prevail on

any of her claims. ECF No. 15.1    Winston’s claims for discriminatory termination and hostile

work environment are timely and sufficient to survive Defendants’ Motion to Dismiss, and it is

premature to consider a summary judgment motion.           Winston fails to state a claim for

discrimination based on the change in her position, and any discrimination claim based on her

supervisors’ earlier treatment of her is untimely. Additionally, she fails to state a claim for

retaliation. Accordingly, all claims but discriminatory termination and hostile work environment

are dismissed.

                                         Background

       As a Drug Court Coordinator, Winston’s duties “included writing grants, monitoring

budgets, preparing training requests, monitoring expenditures, and preparing statistical data

reports,” and she performed these duties “for the Drug Court and the Mental Health Court

programs.” Am. Compl. ¶ 6. She reported to two supervisors and two judges, one of whom was

Judge Patricia Lewis (who is Caucasian), a judge of the Mental Health Court. Id. ¶ 7. Winston

“received satisfactory performance evaluations” through 2012. Id. ¶ 8. In 2012, Judge Lewis

added to Winston’s workload, such as by directing Winston “to take over data entry duties for

the SMART computer system,” a task that Winston believed fell outside her job description and

for which she believed her Caucasian colleague Joy Wilde was responsible. Id. ¶ 9. “These

additional duties unreasonably increased Plaintiff Winston’s workload, and it was impossible for

her to perform all SMART data entry duties in addition to her other numerous duties.” Id.



                                                            
1
   The parties fully briefed the motion. ECF Nos. 15-1, 18, 21. A hearing is not necessary. See
Loc. R. 105.6.



                                               2 
 


According to Winston, “Judge Lewis was not authorized to assign Plaintiff Winston new duties,

including the case management duties.” Id.

        Winston alleges that “[b]eginning in 2012 and continuing through her termination, Judge

Lewis regularly harassed, intimidated, and demeaned Plaintiff Winston,” reprimanded her,

“verbally attacked” her, and “publicly berated her,” while treating other employees “in a

respectful manner.” Id. ¶ 11. Winston reported Judge Lewis’s “discriminatory conduct,” but it

did not stop. Id. ¶ 13. Rather, in addition to other ongoing “harassment,” in April 2013,

        Judge Lewis issued Plaintiff Winston a performance evaluation related to her
        work with the Mental Health Court for period from January 1, 2012 to December
        31, 2012, which contained false criticism of Plaintiff Winston’s performance and
        rated her performance as less than satisfactory in the majority of performance
        categories. Judge Lewis’ evaluation of Plaintiff Winston falsely accused her of
        failing to perform duties related to the SMART case management program,
        including failing to process criminal intake and discharge data, even though Judge
        Lewis knew that Ms. Wilde was the data entry clerk responsible for data entry in
        the SMART system.
Id. ¶ 16; see also id. ¶ 13.

        Months later, on January 22, 2014, Winston “was notified that her position would be

changed from ‘contractual’ to ‘temporary,’” which caused her to lose “benefits, including paid

leave.” Id. ¶ 20. She believes that hers was the only position to be reclassified. Id. Then, on

March 12, 2014, Defendants terminated Winston’s employment in a letter that “stated that she

was being terminated for failure to perform her duties because there was a discrepancy in the

SMART system and a number of clients were listed in the system even though their cases were

closed and they should have been removed from the system.” Id. ¶ 21. According to Plaintiff,

the discrepancy occurred “because she and Ms. Wilde had been incorrectly instructed on how to

close cases in the SMART system,” and “Ms. Wilde, who was responsible for case management

in the SMART system, was not terminated.” Id.




                                                3 
 


                                         Rule 56 Affidavit

       Defendants have filed a Motion to Dismiss or, in the Alternative, for Summary Judgment,

arguing that the exhibits they have attached to their motion show that, even if Winston can state a

claim, the undisputed facts demonstrate that they are entitled to judgment as a matter of law. In

response, Winston’s attorney filed an affidavit pursuant to Rule 56(d). ECF No. 18-2.

       Rule 56(d) provides:

       If a nonmovant shows by affidavit or declaration that, for specified reasons, it
       cannot present facts essential to justify its opposition [to a motion for summary
       judgment], the court may:
       (1) defer considering the motion or deny it;
       (2) allow time to obtain affidavits or declarations or to take discovery; or
       (3) issue any other appropriate order.
Fed. R. Civ. P. 56(d). “[D]iscovery is appropriate when ‘the main issue’ is ‘one of motive’ and

when ‘most of the key evidence lies in the control’ of the party moving for summary judgment.”

Gorham v. Md., Dep’t of Gen. Servs., No. ELH-17-2732, 2018 WL 3475446, at *7 (D. Md. July

19, 2018) (quoting McCray v. Md. Dep’t of Transp., 741 F.3d 480, 484 (4th Cir. 2014). For

example, discovery is appropriate when a plaintiff must prove “‘that she was fired because of

discriminatory reasons,’” and any supporting “evidence [is] within the control of the

[defendant],” such that “‘[a]bsent discovery,’ . . . the plaintiff lacked ‘adequate access to this

evidence, and therefore no way to shield herself from a premature summary judgment motion.’”

Id. (quoting McCray, 741 F.3d at 484).

       Plaintiff’s counsel asserts that “Winston has no personal knowledge of communication

between/among other parties and is not in possession of all documents retained by Defendants in

their regular course of business,” Aff. 1, and she needs this information to oppose Defendants’

arguments regarding, inter alia, her “role in maintaining the SMART system” and the roles that


                                                 4 
 


others played; the hiring of her replacement; and the reasoning for changing her position from

contractual to temporary, id. at 2–4. Because Plaintiff has not had the opportunity to obtain

evidence about Defendants’ employment decisions and the motivating factors behind them—

evidence entirely within Defendants’ hands—, I will not consider Defendants’ motion as one for

summary judgment at this time. See Fed. R. Civ. P. 56(d); McCray, 741 F.3d at 484; Gorham,

2018 WL 3475446, at *7.

                                       Standard of Review

       Pursuant to Rule 12(b)(6), a complaint is subject to dismissal if it “fail[s] to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P.

8(a)(2), and must state “a plausible claim for relief,” Ashcroft v. Iqbal, 556 U.S. 662, 678–79

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Rule 12(b)(6)’s purpose “is to test the sufficiency of a complaint and not

to resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Velencia v. Drezhlo, No. RDB-12-237, 2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012)

(quoting Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006)).

       [A] complaint must “‘permit[] the court to infer more than the mere possibility of
       misconduct’ based upon ‘its judicial experience and common sense.’” Coleman v.
       Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010) (quoting Iqbal, 556 U.S.
       at 679). To this end, “while a plaintiff [in an employment discrimination case] is
       not required to plead facts that constitute a prima facie case in order to survive a
       motion to dismiss, [f]actual allegations must be enough to raise a right to relief
       above the speculative level.” Id. (citing Swierkiewicz v. Sorema N.A., 534 U.S.
       506, 510–15 (2002); Twombly, 550 U.S. at 555); see also McCleary-Evans v. Md.
       Dept. of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015).




                                                 5 
 


Nam v. 2012 Inc., No. DKC-15-1931, 2016 WL 107198, at *3 (D. Md. Jan. 11, 2016) (alterations

in Nam).

              Although at this stage of the proceedings, I accept the well pleaded facts in Winston’s

Amended Complaint as true, see Aziz v. Alcolac, 658 F.3d 388, 390 (4th Cir. 2011), when

reviewing a motion to dismiss, I “may consider . . . documents attached to the motion to dismiss,

if they are integral to the complaint and their authenticity is not disputed.” Sposato v. First

Mariner Bank, No. CCB-12-1569, 2013 WL 1308582, at *2 (D. Md. Mar. 28, 2013); see CACI

Int’l v. St. Paul Fire & Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009). Accordingly, I will

consider the EEOC Charge, which Defendants attached to their Motion to Dismiss, ECF No. 15-

4, and which is integral to Winston’s Amended Complaint, and the authenticity of which is

undisputed. See Sposato, 2013 WL 1308582, at *2.

                                                               Timeliness of EEOC Charge

              A plaintiff must file a timely charge with the EEOC before he files suit in federal court,

although “the timeliness of an EEOC charge is not a jurisdictional matter.” Underdue v. Wells

Fargo Bank, N.A., 684 F. App’x 346, 347 (4th Cir. 2017) (citing Hentosh v. Old Dominion Univ.,

767 F.3d 413, 417 (4th Cir. 2014)). Rather, failure to file a timely EEOC charge is a basis for

dismissal under Rule 12(b)(6) for failure to state a claim. See id. In Maryland, Title VII claims

must be filed with the EEOC no later than 300 days after the alleged discriminatory or retaliatory

conduct.2 See Williams v. Giant Food Inc., 370 F.3d 423, 428 (4th Cir. 2004); see also Nat’l


                                                            
2
  Of course, if a plaintiff claims retaliation for having filed an EEOC charge, he or she may
allege retaliation for the first time in federal court, and the timeliness of the EEOC charge will
not be relevant to the retaliation claim. See Hunter v. Vilsack, No. DKC-07-2655, 2010 WL
1257997, at *8 (D. Md. Mar. 26, 2010). But, where, as here, a plaintiff allegedly “faces
retaliation and then chooses to file an EEOC complaint, there is little reason not to require her to
 


                                                                           6 
 


R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 105 (2002) (“[T]he statute precludes recovery

for discrete acts of discrimination or retaliation that occur outside the statutory time period.”).

              As noted, Defendants attached to their Motion to Dismiss Winston’s EEOC Charge. ECF

No. 15-4. Winston signed it on October 23, 2014, and the EEOC received it on October 28,

2014. Id. Therefore, any discrimination or retaliation claim based on conduct that occurred

before January 1, 2014 is time barred. See Williams, 370 F.3d at 428; Abdi, 2016 WL 808775, at

*4. Indeed, Winston admits that her allegations of earlier acts pertain only to her hostile work

environment claim, for which earlier acts can be considered as part of a “continuing violation.”

Pl.’s Opp’n 15 (“Defendants argue that Ms. Winston’s claims before December 27, 2013 are

time-barred. ECF No. 15-1 at 12. However, all of Ms. Winston’s claims are timely as part of her

hostile work environment claim.”).                                                Accordingly, to the extent that she has pleaded

discrimination claims based on acts occurring prior to January 1, 2014 for any purpose other than

as support for her hostile workplace claim, they are dismissed. See Underdue, 684 F. App’x at

347; Williams, 370 F.3d at 428; Abdi, 2016 WL 808775, at *4.

                                             Sufficiency of Discrimination Claims
                                    (Termination of Employment; Change in Work Position)
              Title VII makes it “an unlawful employment practice for an employer . . . to discharge

any individual, or otherwise discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s

race . . . .” 42 U.S.C. § 2000e-2(a)(1). To state a claim for a violation of this statute, Winston

must allege that “[s]he was terminated or otherwise treated less favorably ‘because of’ [her]
                                                                                                                                                                                                
exhaust her retaliation claim by including it in her EEOC charge,” and “[t]herefore, the normal
rules of exhaustion,” including the requirement that a timely EEOC charge be filed, apply. Id.
(quoting Cherry v, Bealefeld, No. CCB-08-1228, 2010 WL 917421, at *7 (D. Md. March 9,
2010)).



                                                                                              7 
 


race.” Luy v. Balt. Police Dep’t, 326 F. Supp. 2d 682, 689 (D. Md. 2004) (quoting 42 U.S.C.

§ 2000e-2(a)(1)). To do so, she can allege the elements of a prima face case: “(1) membership in

a protected class; (2) satisfactory job performance; (3) an adverse employment action; and (4)

less favorable treatment than similarly situated employees outside the protected class.” Linton v.

Johns Hopkins Univ. Applied Physics Lab., LLC, No. JKB–10–276, 2011 WL 4549177, at *5 (D.

Md. Sept. 28, 2011) (citing White v. BFI Waste Servs., 375 F.3d 288, 295 (4th Cir. 2004)).

       Significantly, a plaintiff is “not required as a matter of law to point to a similarly situated

. . . comparator [outside the protected class] in order to succeed on a race discrimination claim.”

Bryant v. Aiken Reg’l Med. Ctrs., Inc., 333 F.3d 536, 545 (4th Cir. 2003) (noting that in Dennis

v. Columbia Colleton Med. Ctr. Inc., 290 F. 3d 639, 648–49 n.4 (4th Cir. 2002), the Fourth

Circuit held that a “plaintiff need not prove that she was better qualified than a successful

applicant if other circumstantial evidence suggests discrimination”); see also Mabry v. Capital

One, N.A., No. 13-2059-AW, 2013 WL 6410983, at *2 (D. Md. Dec. 6, 2013) (noting that

comparison to similarly situated employees “is the general rule” and not a “categorical

requirement”). And, as noted, Winston need not plead a prima facie case to survive Defendants’

Motion to Dismiss, although her “factual allegations must be enough to raise a right to relief

above the speculative level.” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir.

2010) (quoting Iqbal, 556 U.S. at 679). That is, it must be plausible based on her factual

allegations that she could prove her case. See id.

       Defendants argue that Winston fails to show how the comparators she identified were

“comparable to her,” when “their job functions and job titles (case managers, etc.) are different,

and their work assignments are different (circuit court versus district court).” Defs’ Mem. 14.

And they contend that she fails to allege that either the termination of her employment or “her



                                                 8 
 


reclassification of employment status from ‘contractual’ to ‘temporary’ was based on race.” Id.

at 15.3

                                   Termination of Employment

          Winston counters that she “has pled that Ms. Wilde is a similarly-situated Caucasian

employee.”      Pl.’s Opp’n 10.   Not so.    Winston alleges that she and Wilde held different

positions—that Wilde was responsible for “oversee[ing] data entry . . . in the SMART computer

system,” whereas Winston was not. Am. Compl. ¶ 9. Indeed, Winston asserts that “[s]he alleged

that Joy Wilde, a Caucasian, was a coworker whose primary duty was to ‘oversee data entry

including data entry into the SMART computer system, and these were not a part of Ms.

Winston’s duties.’” Pl.’s Opp’n 10 (quoting Am. Compl. ¶ 9) (emphasis added). Although Ms.

Winston acknowledges that “Judge Lewis instructed Plaintiff Winston to take over data entry

duties for the SMART computer system,” the thrust of her discrimination claim is that she was

held responsible for this data entry even though it was “not a part of [her] duties.” Am. Compl.

¶ 9. According to Winston, “Jennifer Moore, Deputy Director, Office of Problem Solving

Courts, informed Judge Lewis in April 2013 that Plaintiff Winston was not responsible for these

case management duties and that Judge Lewis was not authorized to assign Plaintiff Winston

new duties, including the case management duties.” Id. (emphasis added). Thus, Wilde cannot

serve as a comparator. See Bell v. Univ. of Md. Coll. Park Campus Facilities Mgmt., No. PX-17-

                                                            
3
   Defendants also argue that, even if she “could establish a prima facie case of race
discrimination, the District Court had legitimate, non-discriminatory reasons for changing her
position to temporary consistent with the other problem solving court employees and for
terminating her.” Defs.’ Mem. 16. This argument supports their summary judgment, motion,
however, see Defs.’ Reply 2, and because I defer consideration of their summary judgment
motion until after Plaintiff has had an opportunity to conduct discovery, I do not address it at this
time.




                                                 9 
 


1655, 2018 WL 3008325, at *8 (D. Md. June 14, 2018) (“Comparators need not be precisely

equivalent in position to a plaintiff, but there must be sufficient similarity between them to allow

appropriate comparison. See Roberts v. Coffey, Civil Action No. DKC 10-3359, 2012 WL

2000353, at *4 n.11 (D. Md. June 4, 2012); see also Humphries v. CBOCS W., Inc., 474 F.3d

387, 405 (7th Cir. 2007) (‘[T]he purpose of the similarly situated requirement is to eliminate

confounding variables, such as differing roles, performance histories, or decision-making

personnel.’), aff’d, 553 U.S. 442 (2008).”).

       Yet, Winston alleges that it was she (an African-American), and not Wilde (a Caucasian),

who was “terminated for failure to perform her duties because there was a discrepancy in the

SMART system and a number of clients were listed in the system even though their cases were

closed and they should have been removed from the system,” even though it was Wilde, and not

Winston, “who was responsible for case management in the SMART system.” Am. Compl. ¶ 21.

According to Winston, the stated reason was not a legitimate basis for termination “because she

and Ms. Wilde had been incorrectly instructed on how to close cases in the SMART system by

Information Technology staff member Janet Romsaas, Institute for Governmental Services and

Research at the University of Maryland, causing the discrepancy,” and therefore “Winston was

not responsible for the discrepancy in case numbers.” Id. She also claims that, while the data

entry duties “unreasonably increased Plaintiff Winston’s workload, and it was impossible for her

to perform all SMART data entry duties in addition to her other numerous duties,” id. ¶ 9, she

“was meeting all legitimate expectations regarding her performance.” Id. ¶ 22.

       Certainly, Defendants argue that “[t]he only person responsible for closing cases in

SMART was Ms. Winston,” and they attach evidence in support of their position. Defs.’ Reply 4

n.2 (citing Wilde Aff., ECF No. 21-1, as “confirming that Joy Wilde’s duties did not include



                                                10 
 


closing cases in SMART and that Ms. Winston knew it was solely her job to do so” and Case

Mgmt. Documentation & Filing Policy & Proc., ECF No. 15-2, at 35, as “confirming that ‘The

Mental Health Court’s Coordinator [i.e., Ms. Winston] is responsible for opening and closing

cases through the SMART SYSTEM’” (emendation in Reply)); see also id. at 7 (same). But,

this evidence is not properly before this Court at this time, as I am only considering Defendants’

motion as a motion to dismiss, inasmuch as Winston has stated a legitimate need for discovery to

enable her to meet the Defendants’ summary judgment arguments.            See supra pages 4–5.

Consequently, accepting the facts as alleged in the Amended Complaint, as I must at this

juncture, see Aziz v. Alcolac, 658 F.3d 388, 390 (4th Cir. 2011), Winston was terminated for

unsatisfactory performance of a task she should not have been required to perform, while the

Caucasian person responsible for that task was not terminated. This claim is sufficient to give

rise to an inference of discrimination based on Winston’s race because if Winston substantiates

these allegations, she plausibly could prove her case of discrimination. See Coleman, 626 F.3d

at 190. Defendants’ motion to dismiss the discriminatory termination claim is denied.

                                    Change in Work Position

       In contrast, Winston has not pled any facts suggesting that the change in her position

from “contractual” to “temporary” was in any way related to her race. Accordingly, Winston’s

discrimination claim is dismissed insofar as it was based on that change in her position. See 42

U.S.C. § 2000e-2(a)(1); Luy v. Balt. Police Dep’t, 326 F. Supp. 2d 682, 689 (D. Md. 2004).

                       Sufficiency of Hostile Work Environment Claim

       The elements of a Title VII claim for hostile work environment are “(1) unwelcome

conduct; (2) that it is based on the plaintiff’s . . . race; (3) which is sufficiently severe or

pervasive to alter the plaintiff’s conditions of employment and create an abusive work


                                               11 
 


environment; and (4) which is imputable to the employer.’” Boyer–Liberto v. Fontainebleau

Corp., 786 F.3d 264, 277 (4th Cir. 2015) (quoting Okoli v. City of Balt., 648 F.3d 216, 220 (4th

Cir. 2011)). Defendants challenge Winston’s pleading of the second and third elements. Defs.’

Mem. 17.

       Ultimately, a plaintiff must clear a “high bar” to establish that the offensive conduct was

sufficiently severe and pervasive:

       Intermittent acts of harassment are insufficient to establish that a hostile work
       environment is severe or pervasive. Indeed, Title VII does not mandate civility in
       the workplace. Further, a supervisor’s strict management style or degree of
       supervision is not evidence of actionable harassment. However, a work
       environment can be considered hostile if it is “consumed by remarks that
       intimidate, ridicule, and maliciously demean the status of [a protected class].”
Engler v. Harris Corp., 2012 WL 3745710, at *5 (D. Md. Aug. 28, 2012) (citing E.E.O.C. v.

Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th Cir. 2008)) (internal citations omitted). Thus,

“‘simple teasing,’ offhand comments, and isolated incidents (unless extremely serious) will not

amount to discriminatory changes in the ‘terms and conditions of employment.’” Faragher v.

City of Boca Raton, 524 U.S. 775, 788 (1998) (citations omitted). But, as noted, at this stage,

Winston simply must include factual allegations that make it plausible that she is entitled to

relief. See Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010); see also Iqbal,

556 U.S. at 679.

       Additionally, to plead that the environment is “sufficiently severe or pervasive,” Winston

must allege “not only that [s]he subjectively perceived h[er] workplace environment as hostile,

but also that a reasonable person would so perceive it, i.e., that it was objectively hostile.” Fox v.

Gen. Motors Corp., 247 F.3d 169, 178 (4th Cir. 2001). To determine whether an environment is

objectively hostile, the Court considers “the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and


                                                 12 
 


whether it unreasonably interferes with an employee’s work performance.” Id. (quoting Walton

v. Mental Health Ass’n, 168 F.3d 661, 667 (3d Cir. 1999) (quoting Harris v. Forklift Sys., Inc.,

510 U.S. 17, 23 (1993))). For example, in Strothers v. City of Laurel, Maryland, 895 F.3d 317

(4th Cir. 2018), the Fourth Circuit concluded that the employer “significantly altered terms and

conditions of Strothers’ employment” by “chang[ing] Strothers’ daily arrival time,” when that

time “was expressly bargained for by the employee and had a significant effect on the

employee’s decision to accept the job”; and also “chang[ing] the dress code as applied to

Strothers, ... publicly humiliat[ing] her” and “institut[ing] a policy that forbid Strothers from

leaving her desk, including to use the restroom, without specific approval.” Id. at 331–32. The

court reasoned that “a reasonable jury could find that the alleged harassment was a daily

occurrence that pervaded numerous aspects of Strothers’ employment.” Id. at 332.

       Winston insists that “the pervasiveness of a plaintiff’s public humiliation where a

supervisor constantly yelled and berated her contributes to a hostile work environment claim.”

Pl.’s Opp’n 16. She cites Nesbitt v. Univ. of Md. Med. Sys., No. WDQ-13-125, 2013 WL

6490275, at *6 (D. Md. Dec. 6, 2013), in which this Court concluded that the plaintiff stated a

claim for hostile work environment based on “the pervasiveness of [her supervisor] Venuto’s

alleged misconduct.” There,

       Nesbitt has alleged that Venuto interrupted Nesbitt while she was speaking,
       “respond[ed] to [her] comments in a condescending manner,” and yelled at her
       “in front of other staff members” on at least 12 separate occasions over an
       approximately one-year period. ECF No. 18 ¶¶ 16, 18. After she returned from a
       medical leave that allegedly resulted from her anxiety and stress caused by
       Venuto's behavior, Venuto continued “yelling, berating, and repeated[ly]
       interrupt[ing]” her and making “demeaning comments during staff meetings.” Id.
       ¶¶ 25–26. Nesbitt alleges that the conduct occurred on “a weekly basis” during
       regular staff meetings and was often directed at other older female employees in
       addition to her. See id. ¶¶ 26, 31. Also, on at least two occasions, Venuto made
       comments to Nesbitt that a reasonable jury might objectively consider
       humiliating—telling her that her comments were “killing” him and accusing her


                                               13 
 


       of looking at his butt—especially considering that both comments were made in
       the presence of Nesbitt's co-workers at staff meetings. Id. ¶¶ 17–18.

Id.

       Winston contends that, as in Nesbitt, Defendants’ actions were pervasive, and she

identifies the following actions:

       Judge Lewis gave Ms. Winston the duties of her Caucasian coworkers in spring
       2012 and August 2012. Id. at ¶ 9. Judge Lewis also publicly berated Ms. Winston
       on at least seven different occasions in summer 2012, August 2012, fall 2012,
       January 2013, and summer 2013. Id. at ¶¶ 11, 13, 14, 18. Judge Lewis habitually
       blamed Ms. Winston for her Caucasian coworkers’ failures. See id. Judge Lewis
       also excluded Ms. Winston from luncheon meetings with the judges, even though
       law interns were permitted to attend the meetings. Id. ¶ 12. In or around April
       2013, Judge Lewis falsely criticized Ms. Winston’s performance through her 2012
       performance review while Judge Hill gave Ms. Winston an excellent review. Id.
       at ¶¶ 16-17.
Pl.’s Opp’n 17. She also claims that she “was exceedingly distressed by Judge Lewis’ abusive

and humiliating treatment of her and had to seek medical treatment for emotional distress she

experienced as a result of [one] meeting, and as a result, she was prescribed medication to treat

depression.” Am. Compl. ¶ 14.

       Most of the actions Winston alleges (assigning her work formerly assigned to a

Caucasian colleague, blaming her for “her Caucasian coworkers’ failures,” excluding her from

luncheon meetings), even taken cumulatively, were not sufficiently severe or pervasive to give

rise to a hostile work environment claim. Rather, these allegations describe normal work place

events (e.g., assignments, meeting invitations) rather than adverse employment actions, or at

most rude behavior unbecoming of a supervisor (e.g., misplaced blame) and therefore do not

support a harassment claim. See Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)

(holding that the standards for judging hostility are meant to “ensure that Title VII does not

become a ‘general civility code’ ”) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S.




                                               14 
 


75, 81 (1998)). In contrast, publicly berating her seven times over the course of a year and

falsely criticizing her performance in an evaluation that ultimately led to the termination of her

employment—especially when considered cumulatively with the other actions, including

habitual blame, and with the effects of these actions on Plaintiff—describe hostility that is

sufficiently severe and pervasive to be both subjectively and objectively hostile and to clear the

bar at this early point in the litigation. See Strothers, 895 F.3d at 331–32; Sunbelt Rentals, Inc.,

521 F.3d at 315; Fox, 247 F.3d at 178; Engler, 2012 WL 3745710, at *5; see also Coleman, 626

F.3d at 190.

       Further, Winston alleges sufficiently that these acts were based on her race. Winston

specifically references race in her allegations, claiming that, “[i]n contrast [to Judge Lewis’s

treatment of her], Judge Lewis spoke to Caucasian managers in a respectful manner and never

publicly berated them or spoke to them in an insulting, demeaning, or patronizing manner.” Am.

Compl. ¶ 11. She also claims that “Judge Lewis was harassing her, unreasonably increasing her

duties, and treating her in an aggressive, demeaning, and patronizing manner, while Judge Lewis

treated Ms. Wilde [a Caucasian] respectfully and professionally.” Id. ¶ 15. Additionally, she

alleges that once, when a Caucasian colleague of hers “neglected her duties and neglected to

follow up with a client, . . . Judge Lewis demanded Plaintiff Winston fix her Caucasian

colleague’s error and did not reprimand her Caucasian colleague.” Id. ¶ 18.

       This case is unlike Hawkins v. PepsiCo, Inc., where the Fourth Circuit concluded that the

employee’s bare allegation that her supervisor “did not subject any of her white peers to

similarly poor treatment” did not show the treatment “was due to race rather than [the

supervisor’s] admittedly low regard for [plaintiff’s] individual performance.” 203 F.3d 274, 281

(4th Cir. 2000). Here, Winston has alleged that another supervisor gave her a positive review for



                                                15 
 


the same period that Judge Lewis reviewed negatively, such that on these allegations, it is

plausible that Winston’s negative treatment was race-based, and unlikely that it was

performance-based. And, unlike in Causey, 162 F.3d at 801, where there was “nothing about

[the plaintiff’s supervisor’s] conduct [that] suggest[ed] it was based on [race or age],” here, the

consistent differential in treatment between Winston and her Caucasian colleagues, without any

legitimate explanation, suggests it was race-based hostility.

       While conclusory statements that a plaintiff was treated differently because of race and

“general statements of dissimilar treatment” are insufficient to show discrimination based on

race, Winston has done more than this, identifying multiple specific instances of dissimilar

treatment compared with various Caucasian colleagues. See Gilliam v. S.C. Dep't of Juvenile

Justice, 474 F.3d 134, 142 (4th Cir. 2007). And, given that one way to show “race . . . based

animosity” is through an employer’s “differential treatment of similarly situated . . . employees

[of another race],” Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998), Winston’s allegations of

Judge Lewis’s treatment of a number of other Caucasians suffice at this stage to make it

plausible that she treated Winston, as an African American, differently from many, if not all,

Caucasian employees with whom she interacted. Although her hostile work environment claim

may not survive summary judgment, it is sufficient at this stage to survive a motion to dismiss.

                                Sufficiency of Retaliation Claim

       The elements of a Title VII retaliation claim are: “(1) engagement in a protected activity;

(2) adverse employment action; and (3) a causal link between the protected activity and the

employment action.” Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010). In

Defendants’ view, Winston fails to allege either the first or third element sufficiently. Defs.’

Mem. 18–19.


                                                16 
 


       The employer must be aware that the employee engaged in protected activity for a causal

connection to exist. Strothers v. City of Laurel, Maryland, 895 F.3d 317, 336 (4th Cir. 2018).

“An employer is aware of an employee’s protected activity when he learns of an employee action

that he understood or should have understood to be opposition against a Title VII violation.” Id.

In Strothers, the employee’s “informal memo . . . complained of both ‘harassment’ and a ‘hostile

environment,’” which the Fourth Circuit noted “can be considered terms of art.” Id. The court

noted that, “[j]ust as the terms should be understood, in certain contexts, to encompass sexual

harassment, they should also be understood, in certain contexts, to encompass possible

discrimination on the basis of other recognized protected statuses.”       Id.   On that basis, it

concluded that “[t]he City should have known that the alleged harassment and hostile

environment pertained to racial discrimination given what it knew about [Strother’s supervisor]

and her relationship with Strothers,” that is, that the supervisor had “wanted to hire someone of a

‘different race’” than Strothers, and the director viewed “race [as] relevant to the harassment.”

Id.

       Here, Winston claims that she “repeatedly reported Judge Lewis’ harassing and

discriminatory conduct to Judge Hill, Judge Thomas Love, and her immediate supervisor, Ms.

Abrams,” beginning when she “ reported Judge Lewis’ harassment and discriminatory treatment

of her to Judge Hill in late 2012.” Am. Compl. ¶ 13 (emphases added). She also claims that

“[o]n January 4, 2013, Plaintiff Winston notified Judge Thomas Love, Administrative Judge for

the District Court, that Judge Lewis was singling her out for abusive treatment, treating her

unfairly, and subjecting her to public harassment.” Id. ¶ 15 (emphases added). According to

Winston, “Judge Love told her to bring her concerns to Ms. Abrams, and Plaintiff Winston

reported Judge Lewis’ abusive and discriminatory treatment of her to Ms. Abrams.”               Id.



                                                17 
 


(emphasis added). Specifically, “Plaintiff Winston told Ms. Abrams that Judge Lewis was

harassing her, unreasonably increasing her duties, and treating her in an aggressive, demeaning,

and patronizing manner, while Judge Lewis treated Ms. Wilde respectfully and professionally.”

Id. Accepting these allegations as true, Winston clearly reported that she believed that her

supervisor was treating her differently from other employees, including one Caucasian employee

in particular. And, her allegations that she reported “discriminatory conduct” and “discriminatory

treatment,” id. ¶¶ 13, 15, make it plausible that she made clear in one or more of her informal

complaints that she believed the conduct was discriminatory.

       But, Defendants did not change Winston’s position from contractual to temporary until

January 22, 2014, over a year after the most recent complaint she identifies, and they did not

terminate her employment until March 12, 2014. This period of more than a year before the two

adverse employment actions on which she could base a timely retaliation claim is, by far, “too

long a period for Plaintiff to establish a causal relationship on temporal proximity alone.” Wilson

v. City of Gaithersburg, 121 F. Supp. 3d 478, 485–86 (D. Md. 2015); see also Clark Cty. Sch.

Dist. v. Breeden, 532 U.S. 268, 273 (2001) (“The cases that accept mere temporal proximity

between an employer’s knowledge of protected activity and an adverse employment action as

sufficient evidence of causality to establish a prima facie case uniformly hold that the temporal

proximity must be ‘very close.’”) (citation omitted); Horne v. Reznick Fedder & Silverman, 154

F. App’x 361, 364 (4th Cir. 2005) (“[A] lapse of two months between the protected activity and

the adverse action is ‘sufficiently long so as to weaken significantly the inference of

causation.’”) (quoting King v. Rumsfeld, 328 F.3d 145, 151 n.5 (4th Cir. 2003)); Philogene v.

Data Networks, Inc., No. PWG-17-1318, 2018 WL 1014929, at *7 (D. Md. Feb. 21, 2018)

(concluding that Court could not “infer causation where the only specifically alleged protected




                                                18 
 


activities occurred nine months or more before Mr. Philogene’s termination”), aff’d, 728 F.

App’x 214 (4th Cir. 2018).

       In German v. Akal Security, Inc., No. CCB-11-1242, 2011 WL 5974619, at *6 (D. Md.

Nov. 29, 2011), this Court concluded that a retaliation claim was subject to dismissal because

there was “only [one] protected activity in the complaint with an identifiable date” and “only

[one] subsequent adverse employer action cited with sufficient specificity.” The Court reasoned

that the “four-month gap [between the events] may be too long to provide a causal link between

the two actions.” Id. The Court also observed that the plaintiff’s allegation that “her earlier

demotion was ‘a result of Plaintiff complaining of Defendants’ discriminatory and retaliatory

conduct,’ ... lack[ed] sufficient information to infer causality through temporal proximity.” Id.

       Winston argues that, “[d]uring the pleading stage, the Fourth Circuit has found retaliation

two years after the report of discrimination to be causally connected.” Pl.’s Opp’n 14. She

paraphrases Williams v. Kettler Mgmt., Inc., No. CBD-12-1226, 2013 WL 398741 (D. Md. Jan.

31, 2013), but omits this Court’s observation that, when there is no temporal proximity, there

must be other facts to support finding a causal connection. See Williams, 2013 WL 398741, at

*1. In Williams, the plaintiff filed an EEOC charge in March 2009 and was fired in July 2009;

he started working for a new company in August 2009. Id. at *1. One of his new supervisors

“implied” to him in October 2009, when his new employer began collaborating with his old

employer, that he knew about Williams’s EEOC charge. Id. His new employer terminated his

employment less than two months later (but approximately nine months after his protected

activity). Id. Williams sued both employers, and they moved to dismiss. Id.

       The Court inferred causation, not because the second termination happened nine months

after Williams’s protected activity, but because it occurred within two months “from the


                                                 19 
 


conversation in which Defendant indicated it was aware of Plaintiff's protected activity,” which

plausibly was the defendant’s “first opportunity” to retaliate. Id. at *3. It reasoned:

               In a retaliation claim, causation can be inferred from a brief lapse of time
       between the protected activity and the adverse employment action. Silva v. Bowie
       State Univ., 172 F. App'x 476, 478 (4th Cir.2006); Pike v. Osborne, 301 F.3d 182,
       185 (4th Cir.2002). The Supreme Court has stated that if temporal proximity is
       the sole evidence of causation, the time must be “very close.” Clark County Sch.
       Dist. v. Breeden, 532 U.S. 268, 273, 121 S.Ct. 1508, 149 L.Ed.2d 509 (2001).
       However, the Court there was reviewing a motion for summary judgment, and
       here discovery may produce additional evidence of causation. At the pleading
       stage, the Fourth Circuit has considered lapses of one to two months as sufficient,
       and up to two years where the defendant retaliated “at the first opportunity” in a
       failure to rehire case. See Templeton v. First Tennessee Bank, N.A., 424 F. App'x
       249, 251 (4th Cir.2011) (finding two year lapse sufficient where plaintiff resigned
       after complaining of discrimination but sought to be rehired two years later);
       Silva, 172 F. App’x at 478 (“Because the burden of establishing a prima facie case
       is not onerous we find that the ten week lapse of time sufficiently established a
       prima facie case of retaliation.”) (internal quotations omitted); Pike, 301 F.3d at
       184–85 (drawing an inference of causation from a temporal lapse of one month).
Id.

       Thus, causation may be present when more than one or two months have passed, but only

where there are additional facts to establish the causal connection, beyond the timeline of events.

See id.; Lettieri v. Equant Inc., 478 F.3d 640, 650 (4th Cir. 2007). “Courts may look to the

intervening period for other evidence of retaliatory animus,” which may “be sufficient to satisfy

the element of causation.” Id. (citation omitted).        Indeed, after Winston’s January 2013

complaint and before the March 2014 termination of her employment, Judge Lewis gave her a

“falsely” negative performance evaluation in April 2013. Am. Compl. ¶ 16. The shortcomings

mentioned in that evaluation—that Winston was “failing to perform duties related to the SMART

case management program, including failing to process criminal intake and discharge data,” id.

¶ 16,—were the same ones that formed the stated basis for her termination—her “failure to

perform her duties” to remove clients from the SMART system when their cases were closed, id.




                                                 20 
 


¶ 21. Thus, as “other evidence of retaliatory animus,” this action could “satisfy the element of

causation.” See Lettieri, 478 F.3d at 650. Yet, even this event was three months after Plaintiff’s

complaint, which is too late for temporal proximity to provide much inference of causation. See

Horne, 154 F. App’x at 364. And, Winston has not alleged any specific acts whatsoever between

January and April 2013.

       Winston insists generally that “Judge Lewis’ harassment of Ms. Winston increased after

she reported Judge Lewis’ conduct” and that, in the intervening period, in addition to the poor

performance evaluation, “Judge Lewis publicly berated Ms. Winston and accused her of not

completing her own work” and “regularly blamed Ms. Winston for her coworker’s errors and

publicly reprimanded her.”      Pl.’s Opp’n 14–15 (citing Am. Compl. ¶¶ 13–19).             But, a

comparison of the alleged actions against Plaintiff in this case both before and after the protected

activity does not show an increase. In early 2012, before Winston’s informal complaints, Judge

Lewis “instructed Plaintiff Winston to take over data entry duties from the SMART computer

system,” thereby “unreasonably increas[ing] Plaintiff Winston’s workload,” and “Judge Lewis

again increased Plaintiff Winston’s duties in August 2012.” Id. ¶ 9. And, she was assigned

additional duties when Defendants reclassified her position in July 2012. Id. ¶ 10. Additionally,

Winston alleges that “[b]eginning in 2012 and continuing through her termination, Judge Lewis

regularly harassed, intimidated, and demeaned Plaintiff Winston,” including by “publicly

berat[ing]” her in Summer 2012, “verbally attack[ing] Plaintiff Winston in front of court

personnel” in Fall 2012, and excluding her from lunch meetings beginning in August 2012. Id.

¶¶ 11–12. The employment actions that preceded the informal complaints against Judge Lewis

cannot, by definition, be retaliation for having done so. See Hall v. Greystar Mgmt. Servs., L.P.,




                                                21 
 


637 F. App’x 93, 98 (4th Cir. 2016). Accordingly, whatever Judge Lewis’s motivation for

initiating them, it could not have been retaliatory. See id.

       Further, perhaps with the exception of the 2012 performance evaluation three months

later, the alleged actions that followed her informal complaints were not of a frequency or nature

sufficient to distinguish them from the pre-complaint acts—which could not have been taken

with retaliatory animus. For this reason, the post-complaint conduct is sufficiently similar to the

pre-complaint conduct to preclude an inference that it was the product of retaliatory intent.

Moreover, the pleadings focus on the alleged racial bias animating the actions, suggesting that

retaliation was not a “but-for cause” of the actions. See Univ. of Tex. Sw. Med. Ctr. v. Nasser,

570 U.S. 338, 362 (2013) (holding that “a plaintiff making a retaliation claim under § 2000e-3(a)

must establish that his or her protected activity was a but-for cause of the alleged adverse action

by the employer”). Thus, the facts do not sufficiently allege any causal connection between the

January 2013 informal complaint and the alleged adverse employment actions to bring Winston’s

right to relief on his retaliation claim “above the speculative level.” See Coleman, 626 F.3d at

190; Lettieri, 478 F.3d at 650. Accordingly, Winston’s retaliation claim is dismissed.

                                              ORDER

        Accordingly, it is, this 5th day of November, 2018, hereby ORDERED that

       1. Defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment, ECF

           No. 15, treated as a motion to dismiss, IS GRANTED IN PART AND DENIED IN

           PART as follows:

           a. Defendants’ motion IS DENIED as to Plaintiff’s discriminatory termination claim

               and her hostile work environment claim;

           b. Plaintiff’s discrimination claim otherwise IS DISMISSED; and


                                                 22 
 


         c. Plaintiff’s retaliation claim IS DISMISSED; and

      2. Defendants’ Answer is due November 26, 2018.



                                                               /S/
                                                        Paul W. Grimm
                                                        United States District Judge



lyb




                                           23 
